Citation Nr: 0831805	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
varicose veins of the lower extremities.

4.  Entitlement to service connection for bilateral hip 
disabilities, to include as secondary to service-connected 
varicose veins of the lower extremities.

5.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently rated as 20 percent 
disabling.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted a 
separate 10 percent rating for varicose veins of the right 
lower extremity, effective February 3, 2006; increased the 
rating for varicose veins of the left lower extremity from 10 
to 20 percent disabling, effective February 3, 2006; declined 
to reopen a previously denied claim for service connection 
for bilateral hearing loss; and denied service connection for 
low back and bilateral hip disabilities, to include as 
secondary to the service-connected varicose veins of the 
lower extremities.

The issues of entitlement to service connection for bilateral 
hearing loss and a low back disability are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss 
was denied in an October 1974 rating decision.  The veteran 
was notified of the decision but did not perfect an appeal.

2.  The evidence received since the final denial in October 
1974 is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the veteran's claim.

3.  The veteran's bilateral hip disability (subtrochanteric 
bursitis) first manifested after his separation from service 
and is not related to his service or to any incident therein, 
including his service-connected varicosities of the lower 
extremities.

4.  The veteran's service-connected varicosities of the right 
lower extremity produce no more than intermittent edema, with 
symptoms relieved by elevation of the extremity, and stasis 
pigmentation.

5.  The veteran's service-connected varicosities of the left 
lower extremity produce persistent edema, with symptoms not 
relieved by elevation of the extremity, and stasis 
pigmentation.


CONCLUSIONS OF LAW

1.  The October 1974 rating decision that denied the claim 
for service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The veteran's bilateral hip disability (subtrochanteric 
bursitis) was not incurred in or aggravated by the veteran's 
active service, and is not proximately due to his service-
connected varicosities of the lower extremities.  38 U.S.C.A. 
§§ 1110, 1131; 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

4.  The criteria for a rating in excess of 10 percent for 
varicosities of the right lower extremity have not been met 
since February 3, 2006.  38 U.S.C.A. §1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code (DC) 7120 (2007).

5.  The criteria for an increased rating of 40 percent, but 
no more, for varicosities of the left lower extremity have 
been met since February 3, 2006.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. § 4.104, DC 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for bilateral hearing loss was previously 
denied in an October 1974 rating decision.  Although the RO 
declined to reopen the veteran's claim, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In an October 1974 rating decision, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2006 and 2007).  Thus, the 
October 1974 decision became final because the veteran did 
not file a timely appeal.

The claim for entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in 
February 2006.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no evidence 
demonstrating hearing loss that met VA criteria for 
consideration as a disability and the claim was denied.  

The Board finds that the evidence received since the last 
final decision in October 1974 is not cumulative of other 
evidence of record, relates to an unestablished fact, and 
raises a reasonable possibility of substantiating his claim.

Newly received evidence includes treatment records dated from 
November 2005 to July 2006 which show that the veteran has 
been diagnosed with sensorineural hearing loss and that he 
has been prescribed hearing aids by VA.  While audiometric 
reports are not of record, and it is thus not objectively 
clear that the veteran has hearing loss that meets VA 
criteria for consideration as a disability, the fact that he 
has been prescribed hearing aids by VA tends to show that his 
hearing loss meets VA criteria for consideration as a 
disability.  38 C.F.R. § 3.385 (2007).  At the time of the 
October 1974 denial, the veteran did not have hearing loss 
that met VA criteria for consideration as a disability.

The Board finds that the new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303 (2007).   New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for bilateral hearing loss is reopened.  
To that extent only, the claim is allowed.  The reopened 
claim is addressed in the remand that follows this decision.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

A review of the veteran's service medical records does not 
demonstrate any complaints or findings of abnormalities of 
the hips.  On examination in July 1974, prior to separation 
from service, examination of the hips revealed no 
abnormalities.  As the veteran's hips were found to be normal 
on separation from service, and there is no evidence of any 
hip disability during the veteran's service, the Board finds 
that a chronic bilateral hip disorder did not manifest during 
service.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
bilateral hip disability.  38 C.F.R. § 3.303(b).  The first 
post-service clinical evidence of hip problems is dated in 
April 1979.  At that time, the veteran reported a history of 
intermittent pain in the right hip that was worse with humid 
weather.  He described the pain as being located deep in the 
bone.  Examination of the right hip revealed no tenderness to 
palpation and good muscle strength.  Range of motion testing 
of the right hip was within normal limits.  No diagnosis was 
made.

There is no further clinical evidence of hip problems until 
June 2006, when the veteran underwent VA examination in 
conjunction with his claim for service connection.  At the 
time of the examination, the veteran reported that he first 
began to experience bilateral hip pain 10 years before the 
date of the examination, with no history of antecedent 
injury.  He described the pain as present occasionally, 
perhaps two or three days per week, and stated his hips made 
noises upon moving them.  The hip pain was alleviated with 
pain medication, sitting, and stretching the legs.  Flare ups 
of his hip problems resulted in difficulty standing.  At the 
time of the examination, the veteran was not using any 
assistive devices for ambulation, and he did not report that 
he required any assistive devices during flare ups.  Physical 
examination of the hips resulted in a diagnosis of bilateral 
subtrochanteric bursitis of the hips.  The examiner did not 
comment as to whether the veteran's hip disabilities were 
related to his period of active service, but stated that the 
hip disabilities were unrelated to his service-connected 
varicosities of the right and left lower extremities.

The evidence reflects that although the veteran complained of 
right hip pain in April 1979, he was not diagnosed with 
subtrochanteric bursitis until June 2006,  approximately 32 
years after his separation from service.  As there is no 
evidence of a hip disorder for which service connection may 
be granted on a presumptive basis within one year of his 
separation from service, the veteran is not entitled to 
service connection for his hip disorders on a presumptive 
basis.  Additionally, in view of the lengthy period without 
treatment or complaints of such condition, there is no 
evidence of a continuity of treatment, which weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence of chronic hip disorders 
during service.  As there is no evidence of chronic hip 
disorders during the veteran's service, the Board finds that 
a VA opinion as to whether his current hip disabilities are 
related to his active service is not required in this case.  
There is no competent, probative evidence establishing a 
medical nexus between military service and the veteran's 
bilateral hip disabilities.  Thus, service connection on a 
direct basis is not warranted.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Nor is service connection on a secondary 
basis warranted, as there is no competent, probative evidence 
establishing a medical nexus between the veteran's hip 
disabilities and his service-connected varicosities of the 
right and left lower extremities.  The June 2006 VA examiner 
specifically stated that the veteran's varicose veins and hip 
conditions were of different anatomical structures with 
different pathophysiological processes, and were unrelated to 
each other.  For that reason, the hip disabilities were not 
caused by, the result of, or secondary to his service-
connected varicosities of the right and left lower 
extremities.  Finally, there is no competent evidence which 
suggests that the veteran's hip disabilities have been 
aggravated by his varicosities.  Accordingly, service 
connection for the veteran's hip disorders is not warranted.

The Board has considered the veteran's assertions that his 
hip disorders are related to his period of active service, 
including to his service-connected varicosities of the right 
and left lower extremities.  To the extent that the veteran 
ascribes his current disorders to a service-connected 
disability, however, his opinion is not probative or 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  Layno v. Brown, 
6 Vet. App. 465 (1994).  Additionally, the veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
subtrochanteric bursitis, as contrasted with symptoms of 
pain, is not subject to lay diagnosis. The veteran can report 
having hip pain.  However, these are subjective symptoms and 
not readily identifiable the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different hip disorders.  The veteran 
does not have the medical expertise to discern the nature of 
any current hip diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
veteran is competent to report that he has been told of a 
diagnosis of a hip disorder, but, he is not competent to 
provide a medical opinion regarding the etiology.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's hip disorders first manifested many years after 
service and are not related to his active service, to any 
incident therein, or to any service-connected disability.  As 
the preponderance of the evidence is against the veteran's 
claim for service connection for his hip disorders, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The veteran's varicosities of the right and left lower 
extremities are rated 10 percent and 20 percent disabling, 
respectively, under DC 7120.  Diagnostic Code 7120 provides 
for a 10 percent rating where varicose veins are manifested 
by intermittent edema of an extremity or aching and fatigue 
in a leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is warranted for persistent 
edema that is incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.  38 C.F.R. § 4.119, DC 7120 
(2007).

VA clinical records dated from November 2005 to July 2006 
show that the veteran complained of swelling and pain in his 
right and left lower extremities secondary to his 
varicosities.  Physical examination throughout the period 
revealed no significant skin lesions or dryness.  The veteran 
was prescribed compression stockings for relief of these 
symptoms.

The veteran underwent VA examination in June 2006.  At the 
time of the examination, the veteran complained of constant 
numbness and swelling of the bilateral lower extremities, 
with hyperpigmentation of both legs.  He stated that he had 
been using elastic support stockings for the past few years, 
but that the stockings provided only poor pain control.  His 
symptoms at rest included pulsating pain in the lower 
extremities.  After prolonged walking or standing, he 
experienced greater pain and swelling of the legs.  With 
regard to the swelling in each leg, elevation of the right 
leg relieved the edema, whereas the edema in the left leg was 
constant and not relieved by elevation.  Physical examination 
of the each leg revealed varicosities of less than 2 
centimeters in diameter that were not dilated, tortuous, or 
saccular, with no involvement of deep circulation.  Perthes 
and Trendelenberg tests were negative.  On the right leg, 
there were no ulcers, edema, or eczema, but there was stasis 
pigmentation.  On the left leg, there was moderate stasis 
pigmentation, but no ulcers or eczema.  The veteran did not 
report for the scheduled venous duplex of the lower 
extremities.

With regard to the varicosities in the right lower extremity, 
the Board finds that a rating in excess of 10 percent is not 
warranted.  Clinical records show that the veteran complained 
of pain in his right lower extremity, and that he was treated 
with compression stockings.  However, these records do not 
reveal findings of edema in the right lower extremity.  
Additionally, while the veteran again complained of pain in 
the right lower extremity secondary to his varicosities on 
examination in June 2006, he reported only intermittent edema 
that was relieved by elevation of the extremity.  Physical 
examination revealed varicosities with stasis pigmentation, 
but no evidence of edema of the right lower extremity.  As 
the clinical records and report of VA examination do not show 
edema of the right lower extremity, any edema that the 
veteran experiences secondary to his service-connected 
varicosities can only be considered intermittent, and 
relieved by elevation of the extremity.  Thus, despite that 
the veteran has been found to have stasis pigmentation of the 
right lower extremity, because he has not been found to have 
persistent edema incompletely relieved by elevation of the 
extremity, the Board finds that an increased rating of 20 
percent is not warranted.

With regard to the varicosities in the left lower extremity, 
however, the Board finds that an increased rating of 40 
percent is warranted.  The edema in the left lower extremity 
has been described as constant and not relieved by elevation 
of the extremity.  Additionally, physical examination of the 
left lower extremity on every occasion has revealed stasis 
pigmentation.  As the varicosities in the left lower 
extremity are productive of persistent edema not relieved by 
elevation of the extremity and stasis pigmentation, the Board 
finds that the criteria for an increased rating of 40 percent 
are met.  However, the Board finds that the criteria for a 
rating of f 60 percent are not met for the left leg 
varicosities.  While the evidence shows persistent edema and 
stasis pigmentation, the evidence does not show persistent 
ulceration, which is required for an increased rating of 60 
percent.

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2007).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for veteran's varicosities, but, as discussed above, 
findings supporting ratings in excess of 10 and 20 percent 
for each lower extremity have not been documented.  In 
addition, it has not been shown that the service-connected 
disabilities have required frequent periods of 
hospitalization or have produced marked interference with the 
veteran's employment.  While the veteran is currently 
unemployed, on VA examination in June 2006, the veteran 
stated that he was unemployed for reasons unrelated to his 
service-connected varicosities.  Therefore, the Board finds 
that referral for assignment of extraschedular ratings for 
these disabilities is not warranted.

Finally, the Board has considered whether higher ratings 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
February 3, 2006, when the veteran filed his claim for 
increased ratings, the preponderance of the evidence is 
against assigning ratings higher than 10 percent and 40 
percent, respectively, for the veteran's varicosities of the 
right and left lower extremity.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2006; a rating 
decision in July 2006; and a statement of the case in 
November 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the August 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.  To that extent only, the appeal is allowed.

Service connection for bilateral hip disabilities, to include 
as secondary to service-connected varicosities in the right 
and left lower extremities, is denied.

A rating in excess of 10 percent for varicosities of the 
right lower extremity is denied.

An increased rating of 40 percent for varicosities of the 
left lower extremity is granted.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral hearing 
loss and a low back disability.

A review of the veteran's service medical records reflects 
that on examination prior to separation from service he was 
found to have bilateral high frequency sensorineural hearing 
loss.  Post-service medical records demonstrate that the 
veteran was prescribed hearing aids by VA in January 2006.  
Because the veteran was shown to have bilateral high 
frequency sensorineural hearing loss on separation from 
service, and has a current diagnosis of sensorineural hearing 
loss in both ears, and it is unclear to the Board whether his 
current hearing loss is related to the hearing loss shown on 
separation from service, the Board finds that an etiological 
opinion is necessary in order to fairly decide the merits of 
his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, with regard to the veteran's claim of entitlement to 
service connection for a low back disability, the record 
reflects that on VA examination in September 1974, the 
veteran reported a history of a back injury in service, with 
continued back pain.  Examination of the back in September 
1974, however, revealed no evidence of pathology related to 
the back.  VA treatment records dated from January 1978 to 
March 1980 demonstrate treatment for continued complaints of 
back pain, diagnosed as myositis of the lumbar paravertebral 
muscles.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran 
underwent VA examination of his spine in June 2006, as a 
result of which he was diagnosed with lumbar myositis and 
mild degenerative joint disease of the lumbar spine.  In 
addressing whether the veteran's current back disability was 
related to his active service, however, the examiner 
addressed only whether the current back disability was 
causally related to the veteran's service-connected varicose 
veins of the right and left lower extremities.  Because the 
veteran is competent to report the incurrence of a back 
injury during service, post-service records demonstrate 
complaints of low back pain since shortly after his 
separation from service, and it remains unclear to the Board 
whether the veteran's low back disability is causally related 
to his period of active service, the Board finds that a 
remand for an additional examination and opinion is 
necessary.

Finally, as VA treatment records dated from March 1980 to 
November 2005, and from July 2006 to the present have not 
been associated with the claims file, the Board finds that on 
remand such records should be associated with the claims 
file. 38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in San Juan, Puerto Rico, dated 
from March 1980 to November 2005, and 
from July 2006 to the present.  If the 
records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  After the above records have been 
associated with the claims file, 
schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the nature and 
etiology of his hearing loss.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and 
the examination report must reflect 
that the claims folder was reviewed.  
The examiner should specifically opine 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current hearing 
loss is related to his period of active 
service, and specifically, whether it 
is related to the bilateral high 
frequency sensorineural hearing loss 
shown on separation from service.  The 
rationale for all opinions must be 
provided.

3.  After the above records have been 
associated with the claims file, 
schedule the veteran for an examination 
of the spine for the purpose of 
ascertaining the nature and etiology of 
his low back disability.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report must reflect that 
the claims folder was reviewed.  The 
examiner should specifically opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's low back disability 
is related to his period of active 
service, including the alleged in-
service injury.  The examiner should 
consider the veteran's statements 
regarding the incurrence of his low 
back disability.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
but relied on the absence of service 
medical records to provide a negative 
opinion).  The rationale for all 
opinions must be provided.

4.  Then, readjudicate the claims for 
service connection for bilateral 
hearing loss and a low back disability.  
If the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or  
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


